Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	 	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by a telephonic interview with Ken Yoshida on 7/29/22.
The claims have been amended as follows:
CLAIM 1, Lines 16, 21 and 23, AFTER “adhesive fixing area” INSERT - - of the mirror holder - -
CLAIM 2, Line 7, BEFORE “second adhesive member”, DELETE - -the - - AND INSERT - - a - -.
CLAIM 9, Lines 19, 23 and 25, AFTER “adhesive fixing area” INSERT - - of the mirror holder - -
CLAIM 9, Lines 7 and 22, REPLACE “third adhesive member” BY - - second adhesive member - - 

Examiner’s reasons for allowance
Claims 1-9 are allowed over prior art of record.
	The following is an examiner's statement of reasons for allowance: 
Regarding claim 1, the prior art of record WO 2017051670 teaches “a mirror unit comprising: a plurality of reflective mirrors, each of the reflective mirrors having side surfaces and a reflective surface with peripheral ends, the reflective surface being configured to allow light to be incident; a mirror holder having outer surfaces for disposing the reflective mirrors thereon; wherein the mirror holder further includes a plurality of contact areas”, however the prior art neither shows nor suggests the limitations of “an adhesive member forming an enclosing portion including a first adhesive member and a third adhesive member for bonding and fixing the reflective mirrors to the mirror holder, wherein the mirror holder further includes a plurality of contact areas where a substantial portion of each of the reflective mirrors is in direct contact with a corresponding one of the contact areas without the adhesive member for support and heat dissipation; and an adhesive fixing area of the mirror holder located along at least one peripheral end of each of the reflective mirrors, the enclosing portion being formed by the first adhesive member provided on the reflective surface of both ends of the reflective mirror in the longitudinal direction and the third          Page 3adhesive member provided on the adhesive fixing area of the mirror holder for bonding the reflective mirror to the adhesive fixing area of the mirror holder”.
 
Regarding claim 9, the prior art of record WO 2017051670 teaches “a mirror unit comprising: a plurality of reflective mirrors, each of the reflective mirrors having a reflective surface with peripheral ends, the reflective surface being configured to allow light to be incident”, however the prior art neither shows nor suggests the limitations of “an adhesive member forming an enclosing portion including a first adhesive member and a second adhesive member for bonding the reflective mirrors; a mirror holder having a plurality of contact areas each with a flat surface for directly placing each of the reflective mirrors without the adhesive member on the flat surface for support and heat dissipation; wherein the mirror holder further includes a step whose portion located along and under at least one of the peripheral ends of each of the reflective mirrors when the reflective DOCKET NO.: USHIO-1006PATENTPage 6mirror is placed on the flat surface, the step further including an adhesive fixing area of the mirror holder, an enclosing portion being formed by the first adhesive member provided on the reflective surface of both ends of the reflective mirror in the longitudinal direction and the second adhesive member provided on the adhesive fixing area of the mirror holder for bonding the reflective mirror to the adhesive fixing area of the mirror holder”.
 Claims 2-8 are allowable because of their dependency status from claims 1 and 9. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov
 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fatima N Farokhrooz/
Examiner, Art Unit 2875